We prefer to confine this decision to what we regard as the sole question presented by the certificate, that is, whether the effect of the *Page 247 
Act of 1899 was to deny to a member of a fraternal beneficiary association the right to designate a beneficiary, within the classification of persons enumerated in section 1, for the payment of death benefits, without reference to other questions discussed in the opinion of Mr. Justice Hawkins.
We concur in the view that it had no such effect, since the provision in section 11 that the benefits to be paid by such an association should not be subject to the debts of "any beneficiary named in such certificate," was a clear recognition of such right.